Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Katherine Mead on 4/27/2021.

The application has been amended as follows: 
16. The non-transitory machine-readable storage medium of claim 14, wherein the operations further comprise transmitting the threshold to the first sensor.  
17. The non-transitory machine-readable storage medium of claim 14, wherein the operations further comprise decommissioning the second sensor.  
18. The non-transitory machine-readable storage medium of claim 14, wherein the operations further comprise transmitting the sensor data to the first sensor.
	Claims 1, 4-6, 9-12, 14, 19, 21-22, 25-28 are as previously presented on 3/18/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor render obvious determining a second sensor is being replaced by a first sensor based on the second sensor identification not being included in a record of the patient associated with the sensor.  While the prior of reference of Sze (US 2012/0203078) does teach adding to a patient omitted IDs of sensors attached to patient (see Sze [0074; 0075]), Sze does not teach determining the sensor is a replacement due to the ID being omitted from the patient record. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293.  The examiner can normally be reached on Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792